Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 1 of 61




                 EXHIBIT 8
                                                                                                             FILED
                                                                                                 4/10/2020 5:49 PM
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 2 of 61                            FELICIA PITRE
                                                                                                  DISTRICT CLERK
                                                                                               DALLAS CO., TEXAS
                                                                                                 Gay Lane DEPUTY

                                          DC-20-05549
                                CAUSE NO. _______________                                    Gay Lane

 3M COMPANY,                                     §       IN THE DISTRICT COURT OF
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §              DALLAS COUNTY,
                                                 §
 JOHN DOE, claiming to be                        §
 the “3M Company Trust Account”                  §
                                                            ___ JUDICIAL DISTRICT
                                                 §
        Defendant.                               §


                PLAINTIFF’S ORIGINAL PETITION AND APPLICATION
                 FOR TEMPORARY AND PERMANENT INJUNCTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF 3M Company (“Plaintiff” or “3M”), and files this Original

Petition and Application for Temporary and Permanent Injunctions complaining of unknown

individual or entity JOHN DOE, claiming to be the “3M Company Trust Account” (“Defendant”),

hereby alleges as follows based on knowledge of its own actions, and on information and belief as

to all other matters:

                                 NATURE OF THE ACTION

        1.      This lawsuit concerns Defendant’s use of Plaintiff’s famous “3M” trademarks to

perpetrate a false and deceptive price-gouging scheme on unwitting consumers, including agencies

of government, during the global COVID-19 pandemic.

        2.      Throughout its history, 3M has been providing state-of-art, industry-leading

scientific and medical products to consumers throughout the world under its famous 3M marks.

Based on this longstanding, continuous use, consumers associate the 3M marks uniquely with 3M.

Now, more than ever, consumers are also relying on the famous 3M marks to indicate that the

products offered thereunder are of the same superior quality that consumers have come to expect
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 3 of 61



over the past century. This is especially true with respect to 3M’s numerous industry-leading

healthcare products and personal protective equipment (“PPE”), including Plaintiff’s 3M-brand

N95 respirators.

       3.      Healthcare professionals and other first responders are heroically placing their

health and safety on the line to battle COVID-19. To assist in the battle against COVID-19, 3M

is supplying healthcare workers and other first responders with 3M-brand N95 respirators. For

example, in the last week of March 2020, 3M supplied healthcare workers throughout the United

States with 10 million of its 3M-brand N95 respirators. 3M also recently announced that it will

import 166.5 million of its 3M-brand N95 respirators into the United States in the next three

months to supplement its US production, and has invested the capital and resources necessary to

double its current annual global production of 1.1 billion respirators. In response to the COVID-

19 outbreak and surge in need for N95 respirators, 3M has doubled its global output rate to nearly

100 million respirators per month, and it expects to produce around 50 million respirators per

month in the United States by June 2020.

       4.      The demand for 3M-branded respirators has grown exponentially in response to the

pandemic, and 3M has been committed to seeking to meet this demand while keeping its respirators

priced fairly. 3M has not increased the prices that it charges for 3M respirators as a result of the

COVID-19 outbreak.

       5.      Unfortunately, any number of wrongdoers seek to exploit the current public health

emergency and prey on innocent parties through a variety of scams involving 3M N95 respirators

and other products in high demand. These scams include unlawful price-gouging, fake offers,

counterfeiting, and other unfair and deceptive practices – all of which undercut the integrity of the

marketplace and constitute an ongoing threat to public health and safety.



                                                 2
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 4 of 61



        6.      In response to fraudulent activity, price-gouging and counterfeiting related to N95

respirator masks that has spiked in the marketplace in response to the pandemic, 3M is taking an

active role in combating these activities. 3M’s actions include working with law enforcement

authorities around the world, including the U.S. Attorney General, state Attorneys General and

local authorities, and creating a “3M COVID-19 Fraud hotline” for the United States and Canada

that end users and purchasers of 3M products can call for information to help detect fraud and

avoid counterfeit products. 3M is also publishing information on its website to help inform the

purchasing public about 3M’s prices and products so that they can avoid fraud.              Further

information about 3M’s efforts is set forth in the 3M press release and publication attached as

hereto as Exhibits 1 and 2. The filing of this Petition and Application for Injunction is another

part of these efforts.

        7.      Despite 3M’s extensive efforts during COVID-19, unsavory characters continue

their quests to take advantage of healthcare workers, first responders, and others in a time of need

and trade off the fame of the 3M brand and marks. Defendant is a prime example of this unlawful

behavior.

        8.      On or about March 30, 2020, Defendant communicated, by and through its

representative, via phone and e-mail with New York City’s Office of Citywide Procurement,

offering to sell millions of Plaintiff’s 3M-brand N95 respirator masks at a grossly inflated

aggregate price of approximately $117,875,000. Defendant is not an authorized distributor of any

of Plaintiff’s products and has no rights to use Plaintiff’s famous 3M marks. Nonetheless, to

confuse and deceive New York City officials into believing that Defendant was an authorized

distributor of Plaintiff’s products, Defendant identified itself as the “3M Company Trust Account”

and sought payment at its purported location in Irving, Texas. Indeed, Defendant’s false



                                                 3
           Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 5 of 61



representations caused the New York City Procurement Office to prepare a Letter of Intent to the

“3M Company Trust Account.” Compounding Defendant’s bad acts, the prices at which it offered

to sell 3M-brand N95 respirators to New York City’s Procurement Office were 450%-600% above

3M’s list price. This offer constituted extreme price-gouging by any measure, including under

Texas law (Tex. Bus. & Comm. Code § 17.46(b)(27)). Not only does such price-gouging further

strain the limited resources available to combat COVID-19, but such conduct justifiably has caused

public outrage which threatens imminent and irreparable harm to 3M’s brand as Defendant and

similar pandemic profiteers promote an improper association between 3M’s marks and exploitative

pricing behavior.

           9.    3M does not – and will not – tolerate individuals or entities deceptively trading off

the fame and goodwill of the 3M brand and marks for personal gain. This is particularly true

against those who seek to exploit the surge in demand for 3M-brand products during the COVID-

19 global pandemic, which already has claimed tens of thousands of lives worldwide and more

than 5,000 lives in New York State alone.

           10.   Accordingly, to further protect governmental actors and consumers from confusion

and mistake, to reduce the amount of time and energy that government officials are forced to waste

interacting with such schemes, as well as to forestall any further diminution to the 3M brand and

marks’ reputation, fame, and goodwill, Plaintiff brings this lawsuit against Defendant for federal

and state trademark infringement, unfair competition, false association, false endorsement, false

designation of origin, trademark dilution, false advertising, and deceptive acts and practices.

Plaintiff also seeks preliminary and permanent injunctive relief.         As described below, any

damages, costs, or fees recovered by Plaintiff will be donated to charitable COVID-19 relief

efforts.



                                                   4
         Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 6 of 61



                               DISCOVERY CONTROL PLAN

         11.   Discovery in this case is intended to be conducted under Level 2 pursuant to

Texas Rule of Civil Procedure 190.3.

                                        THE PARTIES

         12.   Plaintiff 3M Company is a Delaware corporation, with a principal place of business

and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144.

         13.   Defendant John Doe is an unknown person at this stage. On information and belief,

Defendant, who is holding itself out to the public as the “3M Company Trust Account” is a Texas

person or entity, claiming a principal place of business at 7750 N. MacArthur Blvd., Irving, Texas

75039.

                                JURISDICTION AND VENUE

         14.   Venue is proper in Dallas County, Texas pursuant to Tex. Civ. Prac. & Rem. Code

Ann. § 15.002.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

   A. 3M

         15.   3M has grown from humble beginnings in 1902 as a small-scale mining venture in

Northern Minnesota to what it is today, namely: an industry-leading provider of scientific,

technical, and marketing innovations throughout the world. Today, 3M’s portfolio includes more

than 60,000 goods and services, ranging from household and school supplies, to industrial and

manufacturing materials, to medical supplies and equipment.

   B. The 3M Brand

         16.   3M offers its vast array of goods and services throughout the world under numerous

brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and more. 3M also uses



                                                5
         Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 7 of 61



its famous “3M Science. Applied to Life” slogan in connection with the promotion of its goods

and services. Notwithstanding the widespread goodwill and resounding commercial success

enjoyed by these brands, 3M’s most famous and widely recognized brand is its eponymous “3M”

brand.

         17.   The 3M brand is associated with products and materials for a wide variety of

medical devices, supplies, and PPE, including, for example: respirators; stethoscopes; medical

tapes; surgical gowns, blankets, and tape; bandages and other wound-care products; and more. As

such, 3M-branded products are highly visible throughout hospitals, nursing homes, and other care

facilities where patients, care providers, and procurement officers value and rely upon the high

quality and integrity associated with the 3M brand.

   C. The Famous “3M” Marks

         18.   Over the past century, Plaintiff has invested hundreds of millions of dollars in

advertising and promoting its 3M-brand products to consumers throughout the world (including,

without limitation, its 3M-brand N95 respirator) under the standard-character mark “3M” and the

inset 3M design mark (together, the “3M Marks”):




         19.   For decades, products offered under Plaintiff’s 3M Marks have enjoyed enormous

commercial success (including, without limitation, its 3M-brand N95 respirator). Indeed, in 2019,

alone, sales of products offered under Plaintiff’s 3M Marks exceeded several hundred million

USD.

         20.   Over the same period of time, products offered under Plaintiff’s 3M Marks have

regularly been the subject of widespread, unsolicited media coverage and critical acclaim.



                                                6
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 8 of 61



       21.     Based on the foregoing, consumers associate the 3M Marks uniquely with Plaintiff

and recognize them as identifying Plaintiff as the exclusive source of goods and services offered

under the 3M Marks. Based on the foregoing, the 3M Marks have also become famous among

consumers in the United States.

       22.     To strengthen Plaintiff’s common-law rights in and to its famous 3M Marks,

Plaintiff has obtained numerous federal trademark registrations, including, without limitation:

(i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int.

Classes 9 and 10 for, inter alia, respirators (the “‘329 Registration”); (ii) U.S. Trademark Reg. No.

2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators

(the “‘534 Registration”); and (iii) U.S. Trademark Reg. No. 5,469,903, which covers the “3M

Science. Applied to Life” slogan in a number of Int. Classes, including Int. Class 9 for facial masks

and respirators (the “‘903 Registration”). See Exhibits 3-5.

       23.     The ‘329, ‘534, and ‘903 Registrations are valid, in effect, and on the Principal

Trademark Register.

       24.     The ‘329 and ‘534 Registrations are “incontestable” within the meaning of 15

U.S.C. § 1065. Accordingly, the ‘329 and ‘534 Registrations constitute conclusive evidence of:

(i) Plaintiff’s ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity of the

registration of the 3M Marks; and (iv) Plaintiff’s exclusive right to use the 3M Marks throughout

the United States for, inter alia, respirators. Relatedly, the ‘903 Registration constitutes prima

facie evidence of: (i) Plaintiff’s ownership of the “3M Science. Applied to Life” slogan; (ii) the

validity of the “3M Science. Applied to Life” slogan; (iii) the validity of the registration of the

“3M Science. Applied to Life” slogan; and (iv) Plaintiff’s exclusive right to use the “3M Science.

Applied to Life” slogan throughout the United States for, inter alia, respirators.



                                                  7
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 9 of 61



       25.     Plaintiff’s famous 3M Marks do more than identify Plaintiff as the exclusive source

of goods and services offered thereunder. Indeed, the famous 3M Marks also signify to consumers

that 3M-brand products offered under the 3M Marks are of the highest quality and adhere to the

strictest quality-control standards. Now, more than ever, consumers rely on the famous 3M Marks’

ability to signify that products offered under the 3M Marks are of the same high quality that

consumers have come to expect of the 3M brand over the past century.

   D. Plaintiff’s Extensive Efforts to Assist With the Battle Against COVID-19

       26.     Medical professionals and first responders throughout the world are donning

extensive PPE as they place their health and safety on the line in the battle against COVID-19. As

Plaintiff states on the homepage of its website, it is “committed to getting personal protective

equipment to healthcare workers”:




       27.     Among the PPE that 3M is providing to the heroic individuals on the front lines of

the battle against COVID-19 are Plaintiff’s 3M-brand N95 respirators.

       28.     Inset, below, is an image of Plaintiff’s 3M-brand, Model 8210 respirator:




                                                8
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 10 of 61




       29.     Authentic N95 respirators reduce exposure to airborne biological particles and

liquid contamination when appropriately selected, fitted, and worn.

       30.     Based on the exponential increase in demand for 3M-brand N95 respirators,

Plaintiff has invested the necessary capital and resources to double its global annual production of

1.1 billion 3M-brand N95 respirators. See Exhs. 1,2 What 3M has not done, though, is increase

its prices. See id.

       31.     Unfortunately, certain third parties do not share 3M’s sense of civic responsibility

during this time of crisis. Indeed, opportunistic third parties are seeking to exploit the increased

demand for Plaintiff’s 3M-brand N95 respirators by offering to sell them for exorbitant prices,

selling counterfeit versions of them, and accepting money for 3M-brand N95 respirators despite

not having the product to sell and/or never intending to deliver the product to the unwitting buyer—

in many instances, a public authority, such as the City of New York, which struggles to address

the enormous financial and logistical challenges presented by COVID-19.

       32.     Accordingly, to protect consumers on the front lines of the COVID-19 battle from

deception and inferior products, to reduce time wasted by governmental officials on scams, as well

as to protect the widespread reputation and goodwill enjoyed by Plaintiff’s carefully curated 3M

brand, Plaintiff is working diligently with law enforcement, retail partners, and others to combat

unethical and unlawful business practices related to 3M-brand N95 respirators. For example, in



                                                 9
          Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 11 of 61



late-March 2019, 3M’s Chief Executive Officer, Mike Roman, sent a letter to U.S. Attorney

General, William Barr, and the President of the National Governor’s Association, Larry Hogan of

Maryland, to offer 3M’s partnership in combatting price-gouging. As shown in the inset image,

additional examples of 3M’s efforts to combat price-gouging, counterfeiting, and other unlawful

conduct during COVID-19 include:

    a. 3M posted on its website the list price for its 3M-brand N95 respirators so that
       consumers can readily identify price-gouging (See Exhibit 6);

    b. 3M created a form on its website that consumers can use to report suspected
       incidents of price-gouging and counterfeiting (See Exhibit 7); and

    c. 3M created a fraud “hotline” that consumers can call to report suspect incidents of
       price-gouging and counterfeiting:




  I.      Defendant’s Unlawful Conduct

          33.   Despite Plaintiff’s extensive measures to combat price-gouging and counterfeiting

of its 3M-brand N95 respirators, these illicit activities continue. Defendant is a prime example of

this unlawful behavior, which is damaging to the 3M brand and public health.

    34.         On or about March 30, 2020 – while New York City was reporting record numbers

of COVID-19 positive tests and deaths – Defendant, by and through its representative, represented




                                                10
          Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 12 of 61



to New York City’s Head of Procurement that it had 35 million 3M respirators available for sale

and that 20 million of the masks were in New York City. See Exhibit 8.

          35.   In its Email communication, Defendant, by and through its purported New York

representative, offered to sell New York City’s Procurement Office: (i) 20 million 3M-brand, N95

Model 8210 respirators for $5.75 each, and (ii) 500,000 3M-brand, N95 Model 1860 respirators

for $5.75 each. See Exh. 8.

          36.   Defendant, by and through its representative, disclosed its name as the “3M

Company Trust Account” and its address as 7750 N. MacArthur Blvd., Irving, Texas 75039. See

Exh. 8.

          37.   Defendant’s use of the 3M standard-character mark in its communications caused

New York City officials to mistakenly believe that Defendant was an authorized distributor of

Plaintiff’s products and/or otherwise had an association or affiliation with Plaintiff and its

products. To be sure, after Defendant sent the Email to Mr. Symon, New York City officials

prepared a “Letter of Intent” directed to the “3M Company Trust Account. See Exh. 8. However,

the New York City officials were mistaken. Defendant is not, and never has been, an authorized

distributor or vendor of Plaintiff’s products. Defendant also does not have, and has never had, an

association or affiliation with Plaintiff.

          38.   Defendant’s representations were likely to mislead and/or deceive a reasonable

consumer into believing that Defendant is an authorized distributor of 3M products and/or has an

association or affiliation with 3M. Sadly, in this case, Defendant’s Email actually misled and

deceived experienced buyers in the Procurement Office of one of the world’s largest cities into

believing that Defendant was an authorized distributor of approximately 35 million 3M-brand N95

respirators.



                                               11
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 13 of 61



       39.     Another equally detestable element of Defendant’s unlawful conduct is price-

gouging. Defendant’s quote of $5.75 per 3M brand, N95 Model 8210 respirator is 560% over

3M’s list price of $1.02-$1.31 per respirator. See Exh. 3. Defendant’s quote of $5.75 per 3M

brand, N95 Model 1860 respirator is a 450% increase over 3M’s list price of $1.27 per respirator.

See Exh. 8.

       40.     The mere association of 3M’s valuable brand with such shameless price-gouging

harms the brand, not to mention its more serious threat to public health agencies that are under

strain in the midst of a worldwide pandemic.

       41.     Based on the foregoing, Plaintiff seeks relief against Defendant for state trademark

infringement, unfair competition, false association, false endorsement, false designation of origin,

trademark dilution, false advertising, and deceptive acts and business practices.

                                     CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
     (Trademark Infringement Under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1))
                     (Infringement of the Federally Registered 3M Marks)

       42.     Plaintiff repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 43 of the Complaint as though set forth fully herein.

       43.     Count I is a claim for trademark infringement under 15 U.S.C. § 1114.

       44.     Plaintiff is the exclusive owner of each of the federally registered 3M Marks.

       45.     Plaintiff has the exclusive right to use each of the 3M Marks in United States

commerce for, inter alia, advertising, promoting, offering for sale, and selling Plaintiff’s 3M-brand

N95 respirators.

       46.     Plaintiff’s exclusive rights in and to each of the 3M Marks predate any rights that

Defendant could establish in and to any mark that consists of “3M” in whole and/or in part.



                                                 12
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 14 of 61



        47.    Both of the 3M Marks are fanciful and/or arbitrary when used for respirators and,

therefore, are inherently distinctive.

        48.    Both of the 3M Marks identify Plaintiff as the exclusive source of products offered

under the 3M Marks (including, without limitation, 3M-brand N95 respirators) and, therefore, the

3M Marks have acquired distinctiveness.

        49.    Defendant is using 3M Marks in commerce to advertise, promote, offer for sale,

and sell 3M-brand N95 respirators.

        50.    Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with

the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

and is likely to continue causing, consumer confusion, mistake, and/or deception about whether

Defendant is 3M, and/or whether Defendant is a licensee, authorized distributor, and/or affiliate of

3M and/or products that Plaintiff offers under its 3M Marks, including, without limitation, 3M-

brand N95 respirators.

        51.    Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with

the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

and is likely to continue causing, consumer confusion, mistake, and/or deception about whether

Defendant and/or Defendant’s products are affiliated, connected, and/or associated with 3M and/or

products that Plaintiff offers under its 3M Marks, including, without limitation, 3M-brand N95

respirators.

        52.    Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with

the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein is causing,

and is likely to continue causing, consumer confusion, mistake, and/or deception about whether




                                                  13
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 15 of 61



Defendant and/or Defendant’s products originate with, and/or are sponsored or approved by,

and/or offered under a license from, 3M or vice versa.

        53.     Plaintiff has not consented to the use of its famous 3M Marks by Defendant.

        54.     Based on Plaintiff’s longstanding and continuous use of its 3M Marks in United

States commerce, as well as the federal registration of Plaintiff’s 3M Marks, Defendant had actual

and constructive knowledge of Plaintiff’s superior rights in and to the 3M Marks when Defendant

began using the 3M Marks as part of its bad-faith scheme to confuse and deceive consumers, as

alleged, herein.

        55.     Upon information and belief, Defendant adopted and uses the 3M Marks in

furtherance of Defendant’s willful, deliberate, and bad-faith scheme of exploiting the extensive

consumer goodwill, reputation, fame, and commercial success of products that Plaintiff offers

under its 3M Marks, including, without limitation, 3M-brand N95 respirators.

        56.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its unauthorized use of Plaintiff’s 3M Marks, to which Defendant

is not entitled at law or in equity.

        57.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark infringement in violation of 15 U.S.C. § 1114(a).

        58.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law. The damage suffered

by Plaintiff is exacerbated by the fact that Defendant is advertising and offering for sale 3M-

branded N95 respirator masks at exorbitantly inflated prices during a global pandemic when

Plaintiff’s products are necessary to protect public health. Such conduct has inspired intense public

criticism of the manner in which Plaintiff’s respirator masks are being distributed and sold during



                                                 14
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 16 of 61



the COVID-19 pandemic and significant confusion about Plaintiff’s role in the marketplace for

masks that are essential to safeguarding public health. Whereas Plaintiff’s corporate values and

brand image center around the application of science to improve lives, Defendant’s conduct

imminently and irreparably harms Plaintiff’s 3M brand.

       59.     Plaintiff has no adequate remedy at law.

                             SECOND CLAIM FOR RELIEF
 (Unfair Competition, False Endorsement, False Association, and False Designation of Origin
          Under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))
                                  (Use of the 3M Marks)

       60.     Plaintiff repeats and incorporates by reference the statements and allegations in

paragraphs 1 - 61 of the Complaint as set forth fully herein.

       61.     Count II is a claim for federal unfair competition, false endorsement, false

association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).

       62.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition, false endorsement, false association, and/or false designation of

origin in violation of 15 U.S.C. § 1125(a)(1)(A).

       63.     Upon information and belief, Defendant’s use of Plaintiff’s famous 3M Marks to

advertise, market, offer for sale, and/or sell purported 3M-brand N95 respirators to consumers at

exorbitant prices, in general, and during a global pandemic such as COVID-19, specifically, also

constitutes unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

       64.     Defendant has also falsely held itself out to be an agent of and/or authorized by

Plaintiff to sell and/or distribute 3M-branded products, when this is not the case.

       65.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       66.     Plaintiff has no adequate remedy at law.


                                                 15
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 17 of 61



                             THIRD CLAIM FOR RELIEF
       (Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
                            (Dilution of the Famous 3M Marks)

       67.       Plaintiff repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 68 of the Complaint as though set forth fully herein.

       68.       Count III is a claim for federal trademark dilution under 15 U.S.C. § 1125(c).

       69.       Plaintiff’s 3M Marks were famous before and at the time Defendant began using

the 3M Marks in commerce on, for, and/or in connection with the advertising, promotion, offering

for sale, and/or sale of products (including, without limitation, 3M-brand N95 respirators).

       70.       Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

connection with the advertising, promotion, offering for sale, and/or sale of products (including,

without limitation, 3M-brand N95 respirators) is likely to dilute the distinctive quality of the

famous 3M Marks, such that famous 3M Marks’ established selling power and value will be

whittled away.

       71.       Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

connection with the advertising, promotion, offering for sale, and/or sale of products (including,

without limitation, 3M-brand N95 respirators) is likely to dilute the distinctive quality of the

famous 3M Marks, such that famous 3M Marks’ ability to identify Plaintiff as the exclusive source

of products offered under the 3M Marks (including, without limitation, Plaintiff’s 3M-brand N95

respirators) will be whittled away.

       72.       Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

connection with the advertising, promotion, offering for sale, and/or sale of products (including,

without limitation, 3M-brand N95 respirators) at exorbitant prices, in general, and during a global

pandemic such as COVID-19, specifically, is likely to dilute the reputation of the famous 3M

Marks, such that famous 3M Marks’ established ability to indicate the superior quality of Products

                                                 16
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 18 of 61



offered under such Marks (including, without limitation, Plaintiff’s 3M-brand N95 respirators),

will be whittled away.

       73.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark dilution in violation of 15 U.S.C. § 1125(c).

       74.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law. The damage suffered

by Plaintiff is exacerbated by the fact that Defendant is advertising and offering for sale 3M-

branded N95 respirators at exorbitantly inflated prices during a global pandemic when Plaintiff’s

products are necessary to protect public health. Such conduct has inspired intense public criticism

of the manner in which Plaintiff’s respirators are being distributed and sold during the COVID-19

pandemic and significant confusion about Plaintiff’s role in the marketplace for respirators that are

essential to safeguarding public health. Whereas Plaintiff’s corporate values and brand image

center around the application of science to improve lives, Defendant’s conduct imminently and

irreparably harms Plaintiff’s 3M brand.

       75.     Plaintiff has no adequate remedy at law.

                             FOURTH CLAIM FOR RELIEF
  (False Advertising Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B))
                                 (Defendant’s Formal Quote)

       76.     Plaintiff repeats and incorporates by reference the statements and allegations in

paragraphs 1 - 77 of the Complaint as though set forth fully herein.

       77.     Count IV is a claim for false and deceptive advertising under 15 U.S.C.

§ 1125(a)(1)(B).

       78.     The statements that Defendant made, by and through its purported representative,

in its Email communications with New York City Chief Procurement Officer Don Symon

constitute commercial advertising and/or commercial promotion.

                                                 17
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 19 of 61



       79.     The statements that Defendant made in its E-mail contained false, misleading,

and/or deceptive statements about the nature, characteristics, qualities, and/or geographic origin of

Defendant and/or the products that Defendant allegedly had available for sale.

       80.     The statements that Defendant made in its Email communications contained false,

misleading, and/or deceptive statements about the nature, characteristics, qualities, and/or

geographic origin of Plaintiff and Plaintiff’s 3M-brand products, including, without limitation,

Plaintiff’s 3M-brand N95 respirators.

       81.     The false, misleading, and/or deceptive statements in Defendant’s E-mail were

material to New York City’s purchasing decisions, including, without limitation, its preparation of

the aforementioned Letter of Intent to the “3M Company Trust Account.”

       82.     Defendant placed its Email communications into interstate commerce by, inter alia,

sending it to at least one New York City official’s email account, namely, Mr. Symon.

       83.     Defendant’s Email communications directly and/or proximately caused and/or is

likely to cause Plaintiff to suffer harm in the form of lost sales (including, without limitation, lost

sales of Plaintiff’s 3M-brand N95 respirators), as well as irreparable diminution to the 3M brand

and 3M Marks’ reputation, fame, and goodwill.

       84.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

       85.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law. The damage suffered

by Plaintiff is exacerbated by the fact that Defendant is advertising and offering for sale 3M-

branded N95 respirator masks at exorbitantly inflated prices during a global pandemic when

Plaintiff’s products are necessary to protect public health. Such conduct has inspired intense public



                                                  18
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 20 of 61



criticism of the manner in which Plaintiff’s respirator masks are being distributed and sold during

the COVID-19 pandemic and significant confusion about Plaintiff’s role in the marketplace for

masks that are essential to safeguarding public health. Whereas Plaintiff’s corporate values and

brand image center around the application of science to improve lives, Defendant’s conduct

imminently and irreparably harms Plaintiff’s 3M brand.

       86.     Plaintiff has no adequate remedy at law.

                                  FIFTH CLAIM FOR RELIEF
          (Dilution and Injury to Business Reputation Under The Texas Trademark Act)
                   (Dilution of, Injury to the 3M Brand and Famous 3M Marks)

       87.     Plaintiff repeats and incorporates by reference the statements and allegations in

paragraphs 1 – 88 of the Complaint as though set forth fully herein.

       88.     Count VII is a claim for dilution under TEX. BUS. & COMM. CODE § 16.100 et seq.

       89.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute dilution and injury to business reputation in violation of TEX. BUS. & COMM. CODE §

16.103.

       90.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       91.     Plaintiff has no adequate remedy at law.

                               SIXTH CLAIM FOR RELIEF
                   (Trademark Infringement Under The Texas Trademark Act)
                                (Infringement of the 3M Marks)

       92.     Plaintiffs repeat and incorporate by reference the statements and allegations in

paragraphs 1 - 93 of the Complaint as though set forth fully herein.

       93.     Count XIII is a claim for trademark infringement under TEX. BUS. & COMM. CODE

§ 16.100 et seq.



                                                19
       Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 21 of 61



       94.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark infringement in violation of TEX. BUS. & COMM. CODE § 16.102.

       95.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       96.     Plaintiff has no adequate remedy at law.

                            SEVENTH CLAIM FOR RELIEF
                (Unfair Competition and Passing Off Under Texas Common Law)
                                    (Use of the 3M Marks)

       97.     Plaintiff repeats and incorporates by reference the statements and allegations in

paragraphs 1 - 98 of the Complaint as though set forth fully herein.

       98.     Count IX is a claim for unfair competition under Texas common law.

       99.     The Texas common law tort of unfair competition covers situations where a

defendant attempts to pass off its goods or services as those of someone else by simulating the

trademark owner's product, name, advertising, or marks. It is the umbrella for all statutory and

non-statutory causes of action arising out of business conduct which is contrary to honest practice

in industrial or commercial matters.

       100.    Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition and passing off in violation of Texas common law.

       101.    Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       102.    Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, based on Defendant’s conduct complained of, herein, and upon Plaintiff

asks that this Court:



                                                20
          Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 22 of 61



          A.      To enter an Order, finding in Plaintiff’s favor on each Claim for Relief asserted

herein;

          B.      Pursuant to applicable Texas law and 15 U.S.C. § 1116:

               1. Preliminarily and permanently enjoining Defendant, its agents, servants,

employees, officers and all persons and entities in active concert and participation with them from

using the 3M Marks (or any other mark(s) confusingly similar thereto) for, on, and/or in connection

with the manufacture, distribution, advertising, promoting, offering for sale, and/or sale of any

goods or services, including, without limitation, Plaintiff’s 3M-brand N95 respirator Marks;

               2. Preliminarily and permanently enjoining Defendant, its agents, servants,

employees, officers and all persons and entities in active concert and participation with them from

falsely representing itself as being a distributor, authorized retailer, and/or licensee of Plaintiff

and/or any of Plaintiff’s products (including, without limitation, Plaintiff’s 3M-brand N95

respirator) and/or otherwise falsely representing to have an association or affiliation with,

sponsorship by, and/or connection with, Plaintiff and/or any of Plaintiff’s products; and

               3. Order Defendant to file with the Court and serve upon Plaintiff’s counsel, within

30 days after service of the order of injunction, a report in writing under oath setting forth in detail

the manner and form in which Defendant has complied with the injunction;

          C.      Pursuant to applicable Texas law and 15 U.S.C. § 1117:

               1. Order Defendant to provide Plaintiff with a full accounting of all manufacture,

distribution and sale of products under the 3M Marks (including, without limitation, Plaintiff’s

3M-brand N95 respirators), as well as all profits derived therefrom;




                                                  21
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 23 of 61



             2. Order Defendant to pay to Plaintiff—so as to be donated charitably pursuant to

subpart G, infra—all of Defendant’s profits derived from the sale of infringing goods offered under

the 3M Marks (including, without limitation, Plaintiff’s 3M-brand N95 respirators);

             3. Award Plaintiff treble actual damages—so as to be donated charitably pursuant to

subpart G, infra—in connection with Defendant’s infringement of the 3M Marks;

             4. Find that Defendant’s acts and conduct complained of herein render this case

“exceptional”; and

             5. Award Plaintiff—so as to be donated charitably pursuant to subpart G, infra—its

costs and reasonable attorneys’ fees incurred in this matter;

        D.         Pursuant to 15 U.S.C. § 1118, order the destruction of all unauthorized goods and

materials within the possession, custody, and control of Defendant and Defendant’s client that

bear, feature, and/or contain any copy or colorable imitation of Plaintiff’s 3M Marks;

        E.         Award Plaintiff pre-judgment and post-judgment interest against Defendant; and

        F.         Award Plaintiff such other relief that the Court deems just and equitable.

        G.         Requiring that all monetary payments awarded to Plaintiff be donated to a COVID-

19 charitable organization(s)/cause(s) of Plaintiff’s choosing.

        H.         Allow Plaintiff such other relief, at law or in equity, to which it may show itself

justly entitled.

                                    DEMAND FOR JURY TRIAL

        Plaintiff requests a trial by jury for all issues so triable.


Dated: April 10, 2020




                                                    22
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 24 of 61



                                Respectfully submitted,


                                /s/ Dimple D. Shah
                                DIMPLE D. SHAH
                                State Bar No. 24012523
                                Dimple.shah@bowmanandbrooke.com

                                BOWMAN AND BROOKE LLP
                                5830 Granite Parkway
                                Suite 1000
                                Plano, Texas 75024
                                Telephone: 972.616.1700
                                Facsimile: 972.616.1701

                             ATTORNEY FOR PLAINTIFF 3M COMPANY




                               23
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 25 of 61




            We use cookies on this site to enhance your user
            experience.
                                                                                               OK, I agree
            By clicking OK you are giving your consent for us to
            set cookies.




   PRODUCTS FOR                      PRODUCTS FOR                         ABOUT US       

   BUSINESS                           CONSUMERS




        United States > 3M News Center > Press Releases > Company >


        3M and the Trump Administration Announce Plan to Import 166.5 Million Additional Respirators into the United States over the Next Thre


        3M News Center


        PRESS RELEASES              3M STORIES            RESOURCES             ABOUT 3M            MEDIA CONTACTS



   3M and the Trump Administration Announce Plan to Import 166.5 Mil
   United States over the Next Three Months
Imports to supplement the 35 million N95 respirators 3M currently produces in U.S. per month

Monday, April 6, 2020 5:58 pm CDT
Dateline: ST. PAUL, Minn.




Public Company Information:
NYSE: MMM




                                                                                                             Exhibit 1
           Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 26 of 61



ST. PAUL, Minn.--(BUSINESS WIRE)--Today 3M and the Trump Administration are announcing a plan to import 166.5 m
over the next three months to support healthcare workers in the United States. 3M and the Administration worked toge
that this plan does not create further humanitarian implications for countries currently ghting the COVID-19 outbreak
to further collaborate to ght price gouging and counterfeiting.

“I want to thank President Trump and the Administration for their leadership and collaboration,” said 3M chairman and
Roman. “We share the same goals of providing much-needed respirators to Americans across our country and combat
seek to take advantage of the current crisis. These imports will supplement the 35 million N95 respirators we currently
month in the United States.”

“Given the reality that demand for respirators outpaces supply, we are working around the clock to further expand our
the most critical areas,” Roman continued. “We’ll continue to do all we can to protect our heroic healthcare workers an
your tireless e orts – including those in our plants and distribution centers around the world.”

3M will import 166.5 million respirators over the next three months primarily from its manufacturing facility in China, st
address and remove export and regulatory restrictions to enable this plan. The plan will also enable 3M to continue sen
where 3M is the primary source of supply.

As a global company, 3M has manufacturing operations around the world to serve local and regional markets. As the p
continue to work with governments to direct respirators and other supplies to serve areas most in need.

Beginning in January, 3M ramped up production of N95 respirators and doubled its global output to 1.1 billion per year
already put into motion additional investments and actions that will enable it to double its capacity again to 2 billion glo
online in the next 60 to 90 days. In the United States, for example, 3M expects to be producing N95 respirators at a ra
current levels.

Last week 3M announced additional actions to address price gouging and counterfeit activity related to its respirators.
take decisive action against those seeking to take illegal and unethical advantage of the COVID-19 outbreak.

Forward-Looking Statements
This news release contains forward-looking information about 3M's nancial results and estimates and business prospe
identify these statements by the use of words such as "anticipate," "estimate," "expect," "aim," "project," "intend," "plan
other words and terms of similar meaning in connection with any discussion of future operating or nancial performanc
cause actual results to di er materially are the following: (1) worldwide economic, political, regulatory, capital markets
Company's control, including natural and other disasters or climate change a ecting the operations of the Company or
crises such as the global pandemic associated with the coronavirus (COVID-19); (3) liabilities related to certain uoroc
products and chemistries, and claims and governmental regulatory proceedings and inquiries related to PFAS in a varie
developments that could occur in the legal and regulatory proceedings described in the Company's Annual Report on F
quarterly reports on Form 10-Q (the “Reports”); (5) competitive conditions and customer preferences; (6) foreign curre
and market acceptance of new product o erings; (8) the availability and cost of purchased components, compounds, r
derivatives) due to shortages, increased demand or supply interruptions (including those caused by natural and other d
with the phased implementation of a global enterprise resource planning (ERP) system, or security breaches and other
infrastructure; (10) the impact of acquisitions, strategic alliances, divestitures, and other unusual events resulting from p
strategies, and possible organizational restructuring; (11) operational execution, including scenarios where the Compan
(12) nancial market risks that may a ect the Company’s funding obligations under de ned bene t pension and postre
of capital. Changes in such assumptions or factors could produce signi cantly di erent results. A further description o
Concerning Factors That May A ect Future Results" and "Risk Factors" in Part I, Items 1 and 1A (Annual Report) and in
by applicable Current Reports on Form 8-K. The information contained in this news release is as of the date indicated.
looking statements contained in this news release as a result of new information or future events or developments.



                                                                                                Exhibit 1
            Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 27 of 61


About 3M
At 3M, we apply science in collaborative ways to improve lives daily. With $32 billion in sales, our 96,000 employee
3M’s creative solutions to the world’s problems at www.3M.com or on Twitter @3M or @3MNews.


Contact:
Jennifer Ehrlich
651-733-8805



Related Materials
Download press release as a PDF


Multimedia Files:
Download All Files




Download:

Download Thumbnail (33.12 KB)

Download Preview (34.23 KB)

Download Small (35.65 KB)

Download Square (34.4 KB)




   3M United States

   PRESS             3M NEWS        RELATED                 HELP
   RELEASES          CENTER         LINKS
                                                            Help Center
   Company           Media          Investor
                                                            Site Map
                     Contacts       Relations
   Earnings and
   Dividends         3M Stories     History                 NEWS



                                                                                          Exhibit 1
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 28 of 61



   Mergers and      Resources   About 3M       Press
   Acquisitions                                Releases
                    About 3M    Factsheet
   Product and
                                Research &     REGULATORY
   Brand
                                Development
   Sustainability                              SDS Search
   View All                                    Transport
   Releases                                    Information
                                               Search
                                               RoHS &
                                               REACH
                                               Information
                                               Search
                                               CPSIA
                                               Certi cation
                                               Search
                                               California
                                               Supply
                                               Chains Act
                                               Disclosure
                                               (PDF, 84KB)
                                               UK Modern
                                               Slavery Act
                                               Statement
                                               (PDF, 169KB)
                                               More
                                               Regulatory &
                                               Compliance
                                               Information

                                               ABOUT US

                                               About 3M
                                               3M Careers
                                               Investor
                                               Relations
                                               Partners &
                                               Suppliers
                                               Government
                                               Customers
                                               Sustainabilit
                                               y
                                               3Mgives



                                                               Exhibit 1
      Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 29 of 61




                     FOLLOW US

                              
Change Location
United States - English


       Legal   |   Privacy
       © 3M 2020 . All Rights Reserved.   The brands listed above are trademarks of 3M.


                                                                         Business Wire NewsHQsm




                                                                                          Exhibit 1
      Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 30 of 61




   PRODUCTS FOR                             PRODUCTS FOR                 ABOUT US   

   BUSINESS                                  CONSUMERS



        3M United States      Coronavirus



                                                Alert: 3M is committed to the ght against COVID-19. Learn about the




 Helping the
   world
 respond to
 COVID-19
3M is committed to doing everything we can to ght
COVID-19 and support healthcare workers globally
  The COVID-19 pandemic continues to a ect all of us, and 3M is
  working around-the-clock to help provide critical tools for the ght.
  Our current focus: supporting healthcare and front-line workers
  around the world by manufacturing products they need to help
  protect their lives as they treat others.




                                                                                          Exhibit 2
  Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 31 of 61




Increasing              Partnering           Getting                 Combatting
output of N95           with others to       product to              price-
respirators             supply more          those who               gouging,
Doubled our global      Working with
                                             need it most            fraud and
output rate to          governments to
                                             In the last
                                                                     counterfeiting
nearly 100 million      investigate
                                             seven days of
respirators per         alternate                                    Working with law
                                             March 2020, we
month; expect to        manufacturing                                enforcement, retail
                                             sent 10 million N95
produce about 50        scenarios and                                partners and
                                             respirators to
million respirators     exploring                                    others to identify
                                             healthcare facilities
per month in the        coalitions with                              unethical, illegal
                                             across the U.S.
U.S. by June            other companies to                           counterfeiters and
2020.                   increase capacity    In the US, 90% of       price-gougers
                        further.             our N95                 related to 3M’s
Anticipate                                                           respirators,
                                             respirators
doubling our global     Partnering with                              remove them from
                                             designated for
capacity to almost      Ford Motor                                   e-commerce
                                             healthcare
2 billion respirators   Company to                                   partner sites, and
                                             workers;
in the next 12          increase                                     refer them to the
                                             remainder for
months.                 production of 3M                             appropriate law
                                             critical industries
                        Powered Air                                  enforcement
We have not                                  including: food,
                        Purifying                                    authorities.
increased the                                energy and
                        Respirators.
prices we charge                             pharmaceutical.
                                                                     Inviting those with
for 3M respirators      Secured                                      concerns of
                                             Maximizing
in this crisis.         authorization from                           potentially
                                             production of
                        the Chinese                                  fraudulent activity,
                                             other important
                        government to                                price gouging, or
                                             products, including
                        import about 10                              counterfeit 3M
                                             hand sanitizers and
                        million masks to                             products to to
                                             disinfectants.
                        the US from our                              report their
                        manufacturing                                concerns at 3M’s
                        facility in China.                           website so we can
                                                                     take action.




                                                                                     Exhibit 2
 Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 32 of 61




WARNING: Fraud and Counterfeit Activity

We have created a new 3M hotline for the U.S. and Canada that
end-users and purchasers of 3M products can call for information
on how to identify authentic 3M products and to ensure products
are from 3M authorized distributors.

                           1 (800) 426-8688
                           Call the fraud hotline.




                           Report a concern




                           STATEMENT: Fraudulent Activity, Price Gouging, and Counterfeit
                           Products
                           (PDF, 1.6 MB)




3M recommends purchasing our products from a 3M authorized distributor or dealer
only. This o ers the greatest assurance that you will receive authentic 3M product.

If you need help identifying 3M authorized distributors and dealers in your area, please
contact 3M Help Center or 1 (888) 364-3577 in the United States. In Canada, please
contact 3M Canada Customer Service at 1 (800) 364-3577.




                                                                                        Exhibit 2
  Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 33 of 61




Learn about critical 3M products and
access helpful resources




  Personal Protective          Commercial                     Supporting Health
  Equipment (PPE)              Cleaning Solutions             Care Providers
  Proper selection and use     Get information and            Every day, health care
  are key to utilizing         application tips on 3M         workers on the front lines
  respirators to help reduce   cleaning and disinfectant      put themselves at risk to
  exposure to airborne         products for use by facility   ensure others are cared
  contaminants. Find           managers, building service     for. 3M Medical o ers
  Technical Bulletins, How     contractors and all who        resources and information
  to Videos, Fit Testing       clean public spaces.           to help protect providers
  Resources and more                                          and patients, especially
                               Learn more about commercial
  information to help you                                     during this challenging
                               cleaning solutions
  protect your employees                                      time.
  and yourself.
                                                              Learn more about health care
  Learn more about personal                                   provider resources
  protective equipment




Stay up to date with 3M's response to COVID-19




                                                                                     Exhibit 2
   Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 34 of 61




April 03, 2020


3M response to Defense Production Act order




April 01, 2020


Putting healthcare workers rst during the coronavirus outbreak




                                                                 Exhibit 2
     Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 35 of 61




    March 31, 2020


    3M outlines latest COVID-19 response




    March 31, 2020


    counterfeits, price gouging during COVID-19



                                                                   Exhibit 2
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 36 of 61




                                                              Exhibit 2
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 37 of 61




     

                         READ MORE IN THE 3M NEWS CENTER




                                                              Exhibit 2
    Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 38 of 61




Stay up-to-date on the science of COVID-19
If you have questions about the virus and how to best protect yourself,
please consult the sources below for the most current guidelines and
recommended precautions.




   Center for Disease Control and            World Health Organization
   Prevention                                 • Coronavirus
    • 2020 Situation Summary                  • Infection prevention and control
                                                during health care when novel
    • What You Need to Know
                                                coronavirus (nCoV) infection is
    • Interim Infection Prevention and          suspected
      Control Recommendations for
      Patients with Suspected or
      Con rmed Coronavirus Disease
      2019 (COVID-19) in Healthcare
      Settings




     Contact Media Relations                   Contact Us

     Media inquiries regarding 3M's
     response to the coronavirus situation
     should be referred to 3M Media
     Relations.




                                                                               Exhibit 2
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 39 of 61




  Int. Cls.: 9 and 10
  Prior U.S. as.: 21, 23, 26, 36, 38, 39 and 44
                                                                        Reg. No. 3,398,329
  United States Patent and Trademark Office                              Registered Mar. 18, 2008


                                    TRADEMARK
                                PRINCIPAL REGISTER




                                        3M
  3M COMPANY (DELAWARE CORPORATION)            ANTIBIOTICS, AND OTHER ORGANISMS AND
  3M CENTER, 220-9E-01                         SUBSTANCES; DIAGNOSTIC APPARATUS FOR
  2501 HUDSON ROAD                             TESTING FOOD; LABORATORY EQUIPMENT
                                               AND SUPPLIES, NAMELY, TEST TUBES, TEST
  ST. PAUL, MN 55144                           TUBE CAPS, DIP STICKS, RACKS, MICROTITRE
                                               PLATES AND TRAYS; SECURITY SCANNERS AND
    FOR: FULL LINE OF PARTICULATE, OZONE,      READERS FOR USE IN READING PASSPORTS
  GAS, VAPOR, CHEMICAL, BIOHAZARD AND          AND OTHER FORMS OF IDENTIFICATION;
  OTHER RESPIRATORS, INCLUDING FILTERING       ANTI-THEFT AND LIBRARY MATERIAL CHECK-
  FACE-PIECE RESPIRATORS AND ELASTOMERIC       OUT SECURITY SYSTEMS; RADIO FREQUENCY
  FACE-PIECE RESPIRATORS, OTHER THAN FOR       IDENTIFICATION (RFID) TAGS AND READERS;
  ARTIFICIAL RESPIRATION; FULL LINE OF SELF-   COMPUTER SOFTWARE FOR SUPPLY CHAIN
  RESCUE AND PROTECTION APPARATUS, NAME-       MANAGEMENT FROM SOURCE TO CONSUMP-
  LY, OXYGEN BREATHING UNITS, SUPPLIED-AIR     TION, NAMELY, FOR COLLECTING, STORING
  RESPIRATORS, AND POWERED AIR-PURIFYING       AND MANAGING DATA, AND REPORTING, EX-
  SYSTEMS (PAPRS) RESPIRATORS; CARTRIDGES,     ECUTING AND TRACKING, IN CONNECTION
  FILTERS, AIR TANKS AND OTHER COMPONENT       WITH ENTERPRISE RESOURCE PLANNING, SUP-
  PARTS FOR RESPIRATORS AND BREATHING          PLIER ENABLEMENT, MANUFACTURING, IN-
  UNITS; DUST MASKS; FULL LINE OF PROTEC-      VENTORY CONTROL AND WAREHOUSING,
  TIVE EYEWEAR, NAMELY, SAFETY GOGGLES,        ORDER FULFILLMENT, SHIPPING, TRANSPOR-
  EYEGLASSES AND EYE SHIELDS; FACE-PROTEC-     TATION AND DELIVERY; COMPUTER SOFT-
  TION SHIELDS; EAR PLUGS AND EAR MUFFS TO     WARE FOR USE IN THE MEDICAL AND HEALTH
  ATTENUATE SOUND AND PROTECT HEARING;         CARE FIELDS FOR PROCESSING CLAIMS FOR
  HARD HATS AND OTHER PROTECTIVE HEL-          REIMBURSEMENT, MAINTAINING PATIENT
  METS; WELDING HELMETS; AIR MONITORING        AND MEDICAL RECORDS, CODING AND GROUP-
  DEVICES AND SENSORS FOR MEASURING GASES      ING DATA USED FOR MEDICAL AND HEALTH
  AND VAPOR CONCENTRATION LEVELS; GAS          CARE RESEARCH, AND FOR REPORTING
  DETECTORS FOR DETECTING THE PRESENCE         HEALTH TRENDS AND OTHER MEDICAL DATA;
  OF CARBON MONOXIDE AND OTHER GASES;          AND MEDICAL IMAGING SCANNERS AND RE-
  THERMAL-IMAGING CAMERAS FOR USE BY           LATED SOFTWARE FOR CAPTURING IMAGES OF
  FIREFIGHTERS AND FOR SEARCH AND RESCUE;      THE MOUTH AND TEETH FOR USE IN DENTIS-
  ENVIRONMENTAL SAMPLING AND TESTING IN-       TRY, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36 AND 38).
  STRUMENTS AND EQUIPMENT, NAMELY, ELEC-
  TRONIC LUMINOMETERS, AND RELATED
  SOFTWARE, DOCKING STATIONS AND BATTER-         FIRST USE 0-0-1960; IN COMMERCE 0-0-1960.
  IES, FOR DETECTING, MEASURING AND ANA-
  LYZING CHEMICALS, BIOLOGICAL                   FOR: FULL LINE OF SURGICAL AND MEDICAL
  SUBSTANCES, FOOD RESIDUES AND MICROBES;      MASKS, RESPIRATORS AND FACE AND EYE
  MICROBIOLOGICAL AND CONTAMINANT-TEST-        SHIELDS FOR MEDICAL AND HEALTH-CARE
  ING INSTRUMENTS AND EQUIPMENT, AND           RELATED PERSONNEL; FULL LINE OF ORTHO-
  SOFTWARE RELATED THERETO, FOR DETECT-        PEDIC CASTINGS TAPES, SPLINTS, REINFORCING
  ING, MEASURING AND ANALYZING BACTERIA,       STRIPS, ELASTIC BANDAGES, AND SUPPORT
  INCLUDING PATHOGENS SUCH SALMONELLA          BANDAGES AND COMPRESSION WRAPS; COM-
  AND LISTERIA, ALLERGENS, TOXINS, VITAMINS,   POSITE FABRICS CONTAINING FIBERGLASS




                                                                                                    Exhibit 3
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 40 of 61




  AND RESINS FOR USE IN MAKING CASTS; PAD-    ORTHODONTIC APPLIANCES; DENTAL APPARA-
  DING FOR ORTHOPEDIC CASTS; ORTHOPEDIC       TUS, NAMELY, INTRA-ORAL LIGHT SYSTEMS
  CASTING TOOLS; FULL LINE OF STETHOSCOPES;   FOR CURING DENTAL MATERIALS, CERAMIC
  FULL LINE OF SURGICAL MASKS, FACE           USED IN MAKING DENTAL CROWNS, BRIDGES
  SHIELDS, AND RESPIRATORY MASKS FOR MED-     AND OTHER RESTORATIVES; DENTAL INSTRU-
  ICAL PURPOSES; FULL LINE OF SURGICAL AND    MENTS AND KITS COMPRISED OF SUCH INSTRU-
  MEDICAL PROCEDURE DRAPES AND SHEETS;        MENTS, NAMELY, MANDRELS, BURS, DISCS,
  PATIENT ISOLATION DRAPES; MEDICAL-EQUIP-    CUPS, WHEELS, POINTS, BRUSHES AND ABRA-
  MENT ISOLATION DRAPES; NON-ADHERENT         SIVE STRIPS USED TO GRIND, POLISH OR FINISH
  SHEETING FOR BEDS, STRETCHERS AND EXAM      DENTAL RESTORATIVES; DENTAL INSTRU-
  TABLES; SURGICAL GOWNS; COMPRESSION         MENTS, NAMELY, SCISSORS, CRIMPING PLIERS,
  BANDAGES; SURGICAL COMPRESSES; MEDICAL      CONTOURING PLIERS AND IMPRESSION TRAYS;
  THERMOMETERS; FULL LINE OF MEDICAL          ELECTRONIC MIXERS FOR DENTAL COM-
  ELECTRODES WITH OR WITHOUT CHEMICAL         POUNDS; APPLICATORS AND DISPENSERS FOR
  CONDUCTORS AND WET GELS FOR USE IN          DENTAL PRIMERS, CEMENTS, ADHESIVES, IM-
  CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-       PRESSION MATERIALS AND RESTORATIVE MA-
  ENCEPHALOGRAPH AND OTHER TYPES OF PA-       TERIALS; GLASS-FIBER POSTS USED IN DENTAL
  TIENT MONITORING; LEADS AND CONNECTORS      RESTORATIVE PROCEDURES; AND DENTAL
  FOR USE WTTH MEDICAL ELECTRODES; DEFI-      PROPHYLAXIS ANGLES AND DENTAL PROPHY-
  BRILLATION PADS; ELECTROSURGICAL PADS,      LAXIS CUPS FOR USE IN CLEANING TEETH AND
  PLATES AND ADAPTERS TO REMOVE RF CUR-       DENTAL HYGIENE PROCEDURES, IN CLASS 10
  RENT FROM A PATIENT'S BODY DURING ELEC-     (U.S. CLS. 26, 39 AND 44).
  TROSURGERY; THERMAL COLD AND HOT
  PACKS FOR FIRST AID AND THERAPEUTIC PUR-      FIRST USE 0-0-1960; IN COMMERCE 0-0-1960.
  POSES; EYE PATCHES FOR MEDICAL USE; PAD-
  DING FOR USE BETWEEN MEDICAL EQUIPMENT        THE MARK CONSISTS OF STANDARD CHAR-
  AND PATIENTS OR FOR ELEVATING OR POSI-      ACTERS WITHOUT CLAIM TO ANY PARTICULAR
  TIONING LIMBS; POUCHES FOR HOLDING SUR-     FONT, STYLE, SIZE, OR COLOR.
  GICAL AND MEDICAL INSTRUMENTS;
  ISOLATION POUCHES AND BAGS FOR STORING       OWNER OF U.S. REG. NOS. 1,237,168, 2,793,534
  ORGANS, TISSUE AND OTHER BODY PARTS FOR     AND OTHERS.
  TRANSPLANTS AND LABORATORY TESTING;
  FULL LINE OF STERILIZED AND NON-STERI-        SER. NO. 77-257,496, FILED 8-16-2007.
  LIZED FASTENING AND COMPRESSION SURGI-
  CAL WRAPS; AUTOCLAVES FOR MEDICAL USE;      TARAR HARDY, EXAMINING ATTORNEY




                                                                                              Exhibit 3
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 41 of 61




  Int. Cls.: 1, 3, 5, 9, 10 and 28
  Prior U.S. Cls.: 1, 4, 5, 6, 10, 18, 21, 22, 23, 26, 36, 38,
  39, 44, 46, 50, 51 and 52
                                                                       Reg. No. 2,793,534
  United States Patent and Trademark Office                             Registered Dec. 16, 2003


                                     TRADEMARK
                                 PRINCIPAL REGISTER




  3M COMPANY (DELAWARE CORPORATION)            SUPPLIES , IN CLASS 1 (U.S. CLS. 1, 5, 6, 10, 26
  2501 HUDSON ROAD                             AND 46).
  3M CENTER                                      FIRST USE 11-0-1990; IN COMMERCE 11-0-1990.
  ST. PAUL, MN 55144, BY MERGER, BY CHANGE
     OF NAME MINNESOTA MINING AND MANU-          FOR: NON-MEDICATED SKIN CARE PRO-
     FACTURING COMPANY (DELAWARE COR-          DUCTS, NAMELY, CLEANSERS, CREAMS, LO-
     PORATION) ST. PAUL, MN 55144              TIONS, MOISTURIZERS, BARRIER CREAMS AND
                                               EMOLLIENTS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51
    FOR: ETHYLENE OXIDE FOR USE IN THE         AND 52).
  STERILIZATION OF MEDICAL, LABORATORY
  AND FOOD HANDLING INSTRUMENTS AND              FIRST USE 1-0-1996; IN COMMERCE 1-0-1996.
  EQUIPMENT; CHEMICAL AND STEAM INDICA-
  TOR STRIPS AND TAPE FOR USE WITH AUTO-         FOR: FULL LINE OF BANDAGES, DRESSINGS
  CLAVES AND FOR TESTING THE STERILITY OF      AND MEDICAL TAPES, NAMELY, ADHESIVE
  MEDICAL INSTRUMENTS AND EQUIPMENT; IN-       BANDAGES, BANDAGES FOR SKIN WOUNDS,
  DICATOR STRIPS FOR TESTING GLUTARALDE-       SURGICAL BANDAGES, WOUND DRESSINGS,
  HYDE, ETHYLENE OXIDE AND OTHER               NON-STICK PADS FOR USE AS MEDICAL DRES-
  CHEMICAL SOLUTIONS AND GASES; INDICATOR      SINGS, MEDICATED COMPRESSES, TRANSPAR-
  STRIPS FOR TESTING FOR BIOLOGICAL CONDI-     ENT MEDICAL DRESSINGS, HYDROCOLLOID
  TIONS FOR USE IN SAFETY-MONITORING; INDI-    DRESSINGS, COLOSTOMY DRESSINGS, ULCER
  CATOR STRIPS FOR INDICATING                  DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI-
  TEMPERATURES FOR USE IN THE STERILIZA-       CAL TAPES, AND WOUND AND SKIN CLOSURE
  TION AND SAFETY-MONITORING; ASSAY AND        ADHESIVE STRIPS WITH OR WITHOUT ANTIMI-
  REAGENT TEST KITS AND COUNT PLATES FOR       CROBIAL SOLUTIONS; GAUZE; WOUND HEAL-
  FIELD AND LABORATORY TESTING FOR E COLI,     ING FILLERS WITH OR WITHOUT GAUZE;
  COLIFORM, AND OTHER BACTERIA OR CON-         MEDICATED SKIN CARE PREPARATIONS; SUR-
  TAMINANTS IN MEAT, DAIRY PRODUCTS AND        GICAL DISINFECTANTS AND PREPPING SOLU-
  OTHER TYPES OF FOOD, AND FOR TESTING TO      TIONS; MEDICATED ANTISEPTIC HAND WASHES;
  DETECT YEAST AND MOLD; AND STERILIZA-        AND CULTURE MEDIA, BACTERIOLOGICAL
  TION MONITOR TESTING KITS CONTAINING         MEDIA AND DIAGNOSTIC PREPARATIONS FOR
  INDICATOR STRIPS OR TAPE, REAGENTS AND       CLINICAL OR MEDICAL LABORATORY USE, IN
  RECORD KEEPING CARDS OR BINDERS FOR          CLASS 5 (U.S. CLS. 6, 18, 44, 46, 51 AND 52).
  TESTING THE STERILITY OF SURGICAL AND
  MEDICAL INSTRUMENTS, EQUIPMENT, AND            FIRST USE 2-0-1991; IN COMMERCE 2-0-1991.




                                                                                                   Exhibit 4
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 42 of 61




    FOR: COMPUTER SOFTWARE FOR USE IN THE                 PLATES AND ADAPTERS TO REMOVE RF CUR-
  MEDICAL AND HEALTH CARE FIELDS FOR PRO-                 RENT FROM A PATIENT'S BODY DURING ELEC-
  CESSING CLAIMS FOR REIMBURSEMENT, MAIN-                 TROSURGERY; THERMAL COLD AND HOT
  TAINING PATIENT RECORDS, CODING AND                     PACKS FOR FIRST AID AND THERAPEUTIC PUR-
  GROUPING DATA USED FOR MEDICAL AND                      POSES; EYE PATCHES FOR MEDICAL USE; PAD-
  HEALTH CARE RESEARCH, AND FOR REPORT-                   DING FOR USE BETWEEN MEDICAL EQUIPMENT
  ING HEALTH TRENDS AND OTHER MEDICAL                     AND PATIENTS OR FOR ELEVATING OR POSI-
  DATA; AND FULL LINE OF RESPIRATORY FACE                 TIONING LIMBS; POUCHES FOR HOLDING SUR-
  MASKS FOR FILTERING OUT GERMS, DUST AND                 GICAL AND MEDICAL INSTRUMENTS;
  POLLEN, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36 AND 38).   ISOLATION POUCHES AND BAGS FOR STORING
                                                          ORGANS, TISSUE AND OTHER BODY PARTS FOR
    FIRST USE 5-0-1992; IN COMMERCE 5-0-1992.             TRANSPLANTS AND LABORATORY TESTING;
                                                          AND FULL LINE OF STERILIZED AND NON-
    FOR: FULL LINE OF ORTHOPEDIC CASTINGS                 STERILIZED FASTENING AND COMPRESSION
  TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC             SURGICAL WRAPS, IN CLASS 10 (U.S. CLS. 26, 39
  BANDAGES, AND SUPPORT BANDAGES AND                      AND 44).
  COMPRESSION WRAPS; COMPOSITE FABRICS
  CONTAINING FIBERGLASS AND RESINS FOR                      FIRST USE 6-0-1990; IN COMMERCE 6-0-1990.
  USE IN MAKING CASTS; PADDING FOR ORTHO-
  PEDIC CASTS; ORTHOPEDIC CASTING TOOLS;                    FOR: ATHLETIC TAPE AND ATHLETIC SUP-
  FULL LINE OF STETHOSCOPES; FULL LINE OF                 PORT AND COMPRESSION WRAPS FOR KNEES,
  SURGICAL MASKS, FACE SHIELDS, AND RE-                   WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
  SPIRATORY MASKS FOR MEDICAL PURPOSES;                   CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).
  FULL LINE OF SURGICAL AND MEDICAL PRO-
  CEDURE DRAPES AND SHEETS; PATIENT ISOLA-                  FIRST USE 0-0-1993; IN COMMERCE 0-0-1993.
  TION DRAPES; MEDICAL -EQUIPMENT
  ISOLATION DRAPES; NON-ADHERENT SHEET-                    OWNER OF U.S. REG. NOS. 1,181,981, 1,234,260
  ING FOR BEDS, STRETCHERS AND EXAM TA-                   AND OTHERS.
  BLES; SURGICAL GOWNS; COMPRESSION
  BANDAGES; SURGICAL COMPRESSES; MEDICAL                    THE MATTER SHOWN IN BROKEN LINES IN-
  THERMOMETERS; FULL LINE OF MEDICAL                      DICATES THE RELATIVE PLACEMENT OF THE
  ELECTRODES WITH OR WITHOUT CHEMICAL                     MARK ON A TYPICAL PACKAGE FOR THE
  CONDUCTORS AND WET GELS FOR USE IN                      GOODS AND IS NOT CLAIMED AS A FEATURE
  CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-                   OF THE MARK.
  ENCEPHALOGRAPH AND OTHER TYPES OF PA-
  TIENT MONITORING; LEADS AND CONNECTORS                    SER. NO. 76-138,263, FILED 9-29-2000.
  FOR USE WITH MEDICAL ELECTRODES; DEFI-
  BRILLATION PADS; ELECTROSURGICAL PADS,                  ALICIA COLLINS, EXAMINING ATTORNEY




                                                                                                          Exhibit 4
            Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 43 of 61




Reg. No. 5,469,903               3M Company (DELAWARE CORPORATION)
                                 220-9e-01
Registered May 15, 2018          3m Center, 2501 Hudson Road
                                 St. Paul, MINNESOTA 55144
Int. Cl.: 1, 2, 3, 4, 7, 8, 9,   CLASS 1: Adhesives for industrial use; body fillers for autobody use
11, 16, 17, 21
                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018
Trademark                        CLASS 2: Coatings for protecting surfaces against moisture, corrosion, contaminants and
                                 other conditions
Principal Register
                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 3: Cleaning, polishing, scouring and abrasive preparations and substances; abrasives
                                 for industrial and domestic use; preparations for cleaning, polishing, glazing, waxing,
                                 restoring or preserving finished surfaces of motorized vehicles

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 4: Industrial lubricants

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 7: Abrasive belts, discs, pads, sheets and wheels for power-operated sanders and
                                 grinders

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 8: Sanding blocks

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 9: protective safety facial masks, respirators other than for artificial respiration for
                                 domestic and industrial use

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 11: Filtering devices, namely, filters for commercial use for use in the purification of
                                 air

                                 FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

                                 CLASS 16: Stationery notes containing adhesive on one side for attachment to surfaces; tape
                                 flags; adhesive tape dispensers for household, office or stationery use




                                                                                                         Exhibit 5
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 44 of 61


   FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

   CLASS 17: Adhesives tapes and adhesive tape dispensers for industrial or commercial use;
   duct tapes; electrical tapes; masking tapes; mounting tapes for household and commercial use;
   adhesive foam tapes, double sided adhesive tapes, all for industrial purposes; adhesive backed
   plastic films for industrial and commercial use

   FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

   CLASS 21: Scouring, cleaning and scrubbing sponges, and pads

   FIRST USE 2-23-2018; IN COMMERCE 2-23-2018

   THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
   PARTICULAR FONT STYLE, SIZE OR COLOR

   OWNER OF U.S. REG. NO. 3241340, 0561157, 0405413

   SER. NO. 86-344,821, FILED 07-22-2014




             Page: 2 of 3 / RN # 5469903


                                                                                                Exhibit 5
        Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 45 of 61


     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 3 of 3 / RN # 5469903


                                                                                                       Exhibit 5
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 46 of 61




                                                              Exhibit 6
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 47 of 61




                                                              Exhibit 6
    Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 48 of 61




3M COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfeitin




Have a concern to report related to Fraud, Price Gouging or Counterfeit pro
At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit activ
will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-parti
enforcement authorities around the world – including, in the U.S., the U.S. Attorney General, State Attorneys Ge




                                                                                      Exhibit 7
   Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 49 of 61




COVID-19 Fraud

Please complete as much of the information requested below as possible. Fields marked with an asterisk are required. Onc
that 3M has received the report. We request that you reply to that email and attach any copies of invoices, contracts, pictu
can help us to investigate the situation.



Requestor Information

First Name*



Last Name*



Company Name



Email/Business Email Address*



Phone/Business Phone Number*



Government Agency Name (if applicable)



Country/Region*

 United States


Account Type*

 Select One




                                                                                              Exhibit 7
   Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 50 of 61




Alleged Solicitor/Seller Information
Please provide as much information as possible.


Seller First Name



Seller Last Name



Seller Company



Seller Email



Seller Phone



Seller's Website




Fraud Product Details

Product 1*

 Select One


Product 1 Price



Product 1 3M SKU



Product 1 Quantity




                                                                 Exhibit 7
   Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 51 of 61




Product 2

 Select One


Product 2 Price



Product 2 3M SKU



Product 2 Quantity



Product 3

 Select One


Product 3 Price



Product 3 3M SKU



Product 3 Quantity



How did the interaction take place?*

 Select One


Interaction URL



Product Fraud Details*

Provide as much detail about the interaction as possible including how you rst contacted the seller and what information




                                                                                            Exhibit 7
         Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 52 of 61




3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in accord
fraud, price gouging and fraudulent activity, 3M may voluntarily share information with law enforcement agencies
law enforcement agencies, 3M will have no control over that personal information.

Please be aware that the information you supply about yourself, or any aspect of 3M’s operations may result in act
information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting information in
knowingly provide false or misleading information, it may result in disciplinary or judicial action.

Submit




                                                                                          Exhibit 7
                              Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 53 of 61

                                                           CAUSE NO. _______________

                        3M COMPANY,                                        §       IN THE DISTRICT COURT OF
                                                                           §
                                   Plaintiff,                              §
                                                                           §
                        v.                                                 §              DALLAS COUNTY,
                                                                           §
                        JOHN DOE, claiming to be the                       §
                        “3M Company Trust Account”                         §
                                                                                      ___ JUDICIAL DISTRICT
                                                                           §
                                   Defendant.                              §

                                                    AFFIDAVIT OF WILLIAM GORDON CHILDS

                        BEFORE ME, the undersigned authority, on this day personally appeared William Gordon
                        Childs, and upon his oath stated as follows:

                      1.          My name is William Gordon Childs. I am over 18 years of age and have never been
                                  convicted of a crime involving moral turpitude. I am of sound mind and suffer no legal
                                  disabilities. I am competent and qualified to make this Affidavit. I have personal
                                  knowledge of the factual matters set forth herein and they are true and correct.

                      2.          I am Senior Counsel for the Applicant, 3M Company (“3M”), and am authorized to
                                  submit this affidavit in support of its Original Petition and Application for Temporary
                                  and Permanent Injunctions.

                      3.          In response to COVID-19, respirators have been in high demand. 3M has identified
                                  retailers offering 3M™ brand respirator products at exorbitant prices. In many cases,
                                  these retailers wrongfully claim to be affiliated with 3M or use 3M marks without
                                  authorization.

                      4.          3M is committed to helping combat the fraudulent, price gouging, and counterfeit
                                  activity that is unfortunately occurring in connection with COVID-19. On March
                                  31, 2020, 3M published a notice (attached as Exhibit “A”) confirming 3M will be
                                  aggressively pursuing third parties seeking to take advantage of this crisis. 3M also
                                  created a COVID-19 Fraud Hotline and has confirmed it has not changed its
                                  respirator pricing. 3M is working with law enforcement to eliminate price gouging.

                      5.          3M was alerted of one such entity, offering purported 3M™ brand respirators by the
                                  New York City Mayor’s Office of Contract Services on March 30, 2020. See 03/30/20
                                  E-mail String attached as Exhibit “B”.

                      6.          3M was advised that Defendant John Doe, by and through its representative,
                                  represented itself as the “3M Company Trust Account” and represented to the Chief




Document Id: 47887A20-7B64-11EA-8031-739EDFAB6730
                                                                                                                              Page 1/3
OnlineNotary.net

                                                                                                                  Exhibit 8
                              Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 54 of 61

                                  Procurement Officer of New York City that it had 35,000,000 3M respirators
                                  available for sale. See Exhibit “B”.

                      7.          We also learned that John Doe, representing itself as the “3M Company Trust
                                  Account” by and through his representative, offered to sell the City of New York 20
                                  Million 3M 8210 respirators and 500,000 3M 1860 respirators are excessive and
                                  exorbitant prices. Id.

                      8.          In its email communications, Defendant, by and through its representative, offered to sell
                                  New York City’s Procurement Office: (i) 20 million 3M-brand, N95 Model 8210
                                  respirators for $5.75 each, and (ii) 500,000 3M-brand, N95 Model 1860 respirators for
                                  $5.75 each. Id.

                      9.          The attached email string, provided to 3M by the City of New York Procurement Office,
                                  reflects that the prices Defendant offered to sell 3M-brand N95 respirators to New York
                                  City’s Procurement Office were approximately 450%-600% above 3M’s list prices. Id.

                      10.         The “3M Company Trust Account” purportedly located at 7750 N. MacArthur Blvd.,
                                  Irving, Texas 75039 is not an entity that is in any way associated or affiliated with Plaintiff
                                  3M Company and I did not locate any authorized 3M distributor with that address.

                      11.         3M seeks the Court’s expedited assistance in preventing the John Doe defendant from
                                  representing itself to State Governments or the public as having any relationship to
                                  3M, or else 3M will suffer immediate, irreparable harm.

                      12.         I make this affidavit in good faith and for no improper purpose.

                           Further, affiant sayeth not.
                                                       10 day of April, 2020.
                            SUBSCRIBED AND SWORN this ____


                                                                                          _____________________________
                                                                                          William Gordon Childs

                      STATE OF TEXAS

                                  Arlington, State of Virginia
                      COUNTY OF ________________


                      This affidavit was sworn to and subscribed before me by William Childs, on this ___
                                                                                                       10 day of April
                      2020, to certify which witness my hand and seal of office.



                                                                                          ______________________________
                                                                                          Notary Public Signature




Document Id: 47887A20-7B64-11EA-8031-739EDFAB6730
                                                                                                                                      Page 2/3
OnlineNotary.net

                                                                                                                          Exhibit 8
                             Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 55 of 61

                                                                                       Chirag Patel
                             CHIRAG PATEL                                             ______________________________
                             ELECTRONIC NOTARY PUBLIC
                                                                                      Notary’s Printed Name
                             COMMONWEALTH OF VIRGINIA
                             REGISTRATION # 7679556
                             MY COMMISION EXPIRES JUNE 30, 2020                       My Commission Expires: June
                                                                                                             _______
                                                                                                                  30, 2020
                             Notary Stamp Placed at 2020/04/10 15:53:34 EST   w51ig




Document Id: 47887A20-7B64-11EA-8031-739EDFAB6730
                                                                                                                             Page 3/3
OnlineNotary.net

                                                                                                                Exhibit 8
            Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 56 of 61



                                                                                               March 31, 2020



           Fraudulent Activity, Price Gouging, and Counterfeit Products


At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit
activity that is unfortunately occurring in connection with COVID-19. Examples include people fraudulently
representing themselves as being affiliated with 3M and having authentic 3M product to sell, selling (or
offering to sell) 3M products at grossly inflated prices, selling counterfeit products falsely claimed to be from
3M, and falsely claiming to manufacture 3M products. In many cases, these scammers will try and secure
funds in advance and then disappear once the money is received.

3M will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue
third-parties that seek to take advantage of this crisis. We are working with law enforcement authorities
around the world – including, in the U.S., the U.S. Attorney General, state Attorneys General, and local
authorities.

We have also created a new 3M COVID-19 Fraud hotline for the U.S. and Canada that end-users and
purchasers of 3M products can call for information to help detect fraud and avoid counterfeit products.
You can reach this hotline by calling: 1 (800) 426-8688.

In addition to the hotline, you can report a concern at www.go.3m.com/covidfraud.

3M recommends purchasing our products only from a 3M authorized distributor or dealer, as that offers the
greatest assurance that you will receive authentic 3M products.

If you need help identifying 3M authorized distributors and dealers in your area, please contact 3M Help
Center at www.3m.com/3M/en_US/company-us/help-center or 1 (888) 364-3577 in the United States.
In Canada, please contact 3M Canada Customer Service at 1 (800) 364-3577.


With regard to 3M respirators specifically, we are                             Model #         List Price (USD)
providing the following additional information to
help stop price gouging and sales of counterfeit                                 1804               $0.68
products:                                                                        1804S              $0.68
                                                            Surgical N95
                                                                                 1860               $1.27
•   3M has not changed the prices we charge                 Respirators
                                                                                 1860S              $1.27
    for 3M respirators as a result of the
    COVID-19 outbreak.                                                           1870+              $1.78
                                                                                 8210            $1.02 - $1.31
•   We are actively working to eliminate price
                                                                               8210Plus          $1.18 - $1.50
    gouging, including making referrals to law
    enforcement where appropriate.                                               8210V          $1.48 - $1.88
                                                                                 8110S          $1.08 - $1.37
•   To help customers identify and avoid inflated
                                                            Standard N95         8200           $0.63 - $0.80
    prices, we are now publishing current single-case
    list prices for many of the most common 3M N95          Respirators           8511          $2.45 - $3.11
    respirator models sold in the U.S.                                           9105           $0.64 - $0.81
                                                                                 9105S          $0.64 - $0.81
•   List prices for these models sold in Canada are
    similar on a currency-adjusted basis.                                        9210+          $1.40 - $1.78
                                                                                 9211+          $2.68 - $3.40
                                                                                Exhibit 8, attachment A
               Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 57 of 61

•   These list prices are per respirator.

•   Actual prices may be lower than these list prices, as negotiated between you and your chosen reseller.

•   3M has also worked to further accelerate delivery of respirators to critical end-users – both by utilizing
    our existing network of healthcare distributors and, where it makes sense to do so, shipping directly to
    end-user locations. Effective the week of March 23, the small volume of 3M filtering facepiece respirators
    being made available to critical industrial infrastructure is shipping directly to the specified end-user.

•   3M respirators should be sold only in 3M packaging, with model-specific user instructions accompanying
    the product.

•   3M respirators should not be sold individually or without packaging (including User Instructions).

•   3M has strict quality standards, and therefore products that have missing straps, strange odors, blocked
    valves, misspelled words, etc. are likely not authentic 3M respirators.

Finally, 3M personal protective equipment (PPE) is intended, labeled, packaged, and certified to meet the
requirements of the countries in which 3M sells it. Those requirements differ around the world, including as
it relates to, for example, respirator performance, local language, and local certification and approval for sale
and use. As a result, 3M PPE imported from other countries may not meet local requirements. Please confirm
such PPE meets all applicable requirements prior to use.

For technical assistance regarding the selection and use of 3M respirators, please contact your local
3M Technical Service team. In the U.S., you can call 1 (800) 243-4630. In Canada, you can
call 1 (800) 364-3577.




For more information, contact the 3M Help Center at 1 (888) 364-3577 in the United States.
In Canada, please contact 3M Canada Customer Service at 1 (800) 364-3577.




3M Company
                                    © 3M 2020. All Rights Reserved.
3M Center
                                    3M is a trademark of 3M Company and affiliates.
St. Paul, MN
                                    Used under license in Canada.
55144-1000
                                                                               Exhibit 8, attachment A
    Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 58 of 61



3&%"$5&%




                                                     Exhibit 8, attachment B
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 59 of 61




                                                 Exhibit 8, attachment B
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 60 of 61




                                                 Exhibit 8, attachment B
Case 1:20-cv-02949-LAP Document 16-8 Filed 04/24/20 Page 61 of 61




                                                 Exhibit 8, attachment B
